                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 17-24334-CIV-O’SULLIVAN
                                    [CONSENT]

SHANRIKA DUHART,

       Plaintiff,

v.

GFIVE, LLC, a Florida limited liability company,
PUPPY MANAGEMENT, INC., a Florida corporation,

     Defendants.
______________________________/

                                          ORDER

       THIS MATTER is before the Court on the Motion to Compel Post-Judgment

Discovery (DE # 72, 7/2/19). Rule 7.1(C), Local Rules for the United States District

Court for the Southern District of Florida provides, in pertinent part:

               Each party opposing a motion shall serve an opposing
               memorandum of law no later than fourteen (14) days after
               service of the motion. Failure to do so may be deemed
               sufficient cause for granting the motion by default.
               (Emphasis supplied).

       Having received no response, and a response having been due, the undersigned

issued an Order on July 23, 2019, requiring the defendant to file a response to the

Motion to Compel Post-Judgment Discovery (DE # 72, 7/2/19) on or before August 13,

2019. The defendant was warned that the failure to file a response may result in an

Order granting the Motion to Compel Post-Judgment Discovery (DE # 72, 7/2/19) in its

entirety. The July 23, 2019, Order further Ordered the plaintiff to serve the defendant

with a copy of the Order as soon as possible after receipt of the Order and to file a

notice of compliance with the Court once the Order had been served on the defendant.
On July 25, 2019, the plaintiff filed a Notice of Compliance with the July 23, 2019,

Order. Accordingly, having reviewed the applicable filings and law, it is

        ORDERED AND ADJUDGED that the Motion to Compel Post-Judgment

Discovery (DE # 72, 7/2/19) is GRANTED. The defendant, Puppy Management, Inc.,

shall respond, in full, and without objection, to the plaintiff’s post-judgment discovery

requests within 21 days fo the date of this Order. It is further

        ORDERED AND ADJUDGED that the plaintiff shall serve the defendant with a

copy of this Order as soon as possible after receipt of this Order. It is further

        ORDERED AND ADJUDGED that the plaintiff shall file a notice of compliance

with the Court once this Order has been served on the defendant.

        DONE and ORDERED, in chambers, in Miami, Florida, this 16th day of August,

2019.



                                          ________________________________
                                          JOHN J. O’SULLIVAN
                                          UNITED STATES MAGISTRATE JUDGE
